Citation Nr: 1528162	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to September 1970.  Thereafter, he had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Army reserves.  



This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This matter was remanded in April 2012 and October 2014 for further development.  

The October 2014 remand directed the RO to afford the Veteran a new examination for his claims.  That action completed, the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's right shoulder impingement syndrome is the result of an injury incurred in the line of duty during a period of ACDUTRA.

2.  The Veteran's left shoulder disability did not have onset during his active service, was not caused by his active service, did not manifest within one year of separation from active service, was not caused by an injury or disease incurred in line of duty during a period of ACDUTRA or from an injury incurred in line of duty during a period of INACDUTRA, and was not caused or aggravated by his right shoulder disability.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014). VA provided adequate notice in letters sent to the Veteran in December 2006 and May 2007.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as private treatment records and records from the Social Security Administration (SSA).  Also, VA afforded the Veteran relevant examinations and opinions in April 2008, May 2012, and December 2014. The December 2014 opinion described the Veteran's bilateral shoulder disabilities, takes into consideration the relevant history, and provides an adequate rationale for the conclusions reached. The Board finds this examination adequate for adjudication purposes. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

The Board also finds compliance with the Board's remand directives. In its October 2014 remand, the Board remanded the issues on appeal for a medical opinion.  This opinion was obtained in December 2014.  Thus, there has been compliance with the Board's Remand directives. See Stegall, supra.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the Veteran to show that he became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

Factual History

The Veteran filed a claim of entitlement to service connection for a right shoulder disability in November 2006.  In a June 2007 statement, the Veteran attributed a right shoulder disability to an accident during a period of ACDUTRA in 1995, where he fell out of a truck and sustained trauma on his back, neck, and right shoulder.  In his May 2007 claim of entitlement to service connection for a left shoulder disability, the Veteran alleged that a left shoulder disability was proximately due to or the result of his right shoulder disability.  

The Veteran sustained an injury to his low back, neck, and right shoulder in May 1995, during a period of ACDUTRA.  Personnel files from the Veteran's records from the Army Reserves document physical profiles for right shoulder pain or an impingement syndrome in June 1997, September 1997, and April 1998.  X-ray images from February 2004 show mild degenerative changes in the left shoulder.  Right shoulder x-ray images from May 2005 show no significat degenerative changes or posttraumatic abnormalities.  However, an MRI from November 2005 showed evidence of degenerative changes at the acromioclavicular joint resulting in impingement syndrome of the right shoulder.  

Next, x-rays from February 2007 revealed mild joint space narrowing of the left acromioclavicular joint, compatible with mild degenerative joint disease, or osteoarthritis.  

The Veteran underwent a VA examination for his left and right shoulders for his claims in April 2008.  After examining the Veteran and reviewing the record, the examiner summarized the Veteran's shoulder diagnoses.  For the right shoulder, the examiner noted that the Veteran had right shoulder impingement syndrome and right shoulder acromioclavicular osteoarthropathy with evidence of impingement upon the chronic supraspinatus tendinosis.  For the left shoulder, the examiner noted left shoulder acromioclavicular joint degenerative osteoarthritis.  The examiner opined that the right and left shoulder disabilities were less likely than not related to the Veteran's active service, to include the May 1995 incident during the period of ACDUTRA.  As rationale, the examiner provided that osteoarthritis is a result of a long standing process, implying that the Veteran did not develop arthritis as a result of a specific instance in time.  

Noting that the Veteran experienced a traumatic injury to his right shoulder in the period of ACDUTRA in 1995 and that the Veteran was claiming service connection to his left shoulder on a secondary theory of entitlement, the Board remanded the claims for another medical opinion in October 2014.  The Board notes that the examiner's opinion also did not account for the Veteran's diagnosis of right shoulder impingement syndrome, which was the disability initially diagnosed after the Veteran's fall during the May 1995 period of ACDUTRA.  

After the Board's April 2012 remand, the Veteran underwent another examination in May 2012.  Again, the examiner affirmed that the Veteran had acromioclavicular, osteoarthropathy with evidence of impingement upon the chronic supraspinatus tendinosis and infraspinatus tendinosis bilaterally.  The right shoulder also had impingement syndrome, and the left had shoulder had supraspinatus and infraspinatus tendinosis, subacromial and subdeltoid bursitis and moderate arthritis.  

Regarding his shoulder history, the Veteran described his May 1995 fall from a truck in the line of duty during a period of ACDUTRA.  The Veteran also contended that his left shoulder disability had onset as a result of overuse of the left shoulder in order to protect the right shoulder.  Because the Board's  April 2012 remand directives asked for an opinion as to whether any shoulder condition was a result of the Veteran's spine disabilities, the examiner opined that it was less likely than not that any shoulder disability was either caused or aggravated by the Veteran's service connected spinal disabilities.  The Board notes that the Veteran never claimed service connection for either shoulder as secondary to service-connected spine disabilities.  

Thus, in October 2014, the Board remanded the appeal in order to obtain a medical opinion that addressed the Veteran's claim of service connection for a right shoulder disability on a direct theory of entitlement and that addressed his claim of service connection for a left shoulder disability on a secondary theory of entitlement, the causative disability being the Veteran's right shoulder.  

Pursuant to the Board's October 2014 remand, VA afforded the Veteran an examination for his shoulder claims in December 2014.  The Veteran was examined in person, and the examiner reviewed the Veteran's claims folder and all available VA treatment records.  

After examining the Veteran's right shoulder, the examiner concluded that he had two right shoulder conditions.  The examiner diagnosed right shoulder impingement syndrome with a diagnosis date of 1995, and he diagnosed supraspinatus and infraspinatus tendinosis, subscapularis tear, and subacromial and subdeltoid bursitis and moderate degenerative changes by  MRI, with a diagnosis date of 2011.  With regard to the left shoulder, the examiner diagnosed the Veteran with supraspinatus and infraspinatus tendinosis and moderate degenerative changes by MRI, with a diagnosis date of 2011.  The shoulder disabilities were manifested by functional loss, limited motion, and pain.  Bilaterally, the Veteran was positive for the Hawkins' Impingement Test and the Empty-can test.  The examiner noted degenerative or traumatic arthritis bilaterally after a review of imaging studies.  

With regard to the Veteran's diagnosis of right shoulder impingement syndrome, the examiner concluded that it was at least as likely as not related to service.  As rationale, the examiner pointed to evidence from the Veteran's period of ACDUTRA from May 1995 during which the Veteran fell from a truck and injured his right shoulder.  As to the right shoulder supraspinatus and infraspinatus tendinosis, subscapularis tear, subacromial and subdeltoid bursitis and moderate degenerative changes by MRI, the examiner concluded that this condition was less likely as not related to service.  As rationale, the examiner noted that this condition was not diagnosed until several years after active service, specifically, more than 10 years after service.  

Next, the examiner concluded that the Veteran's left shoulder condition was less likely as not caused by or aggravated by a right shoulder condition.  As rationale, the examiner noted that the Veteran's left shoulder complaints began in 2007, several years after the 1995 trauma to his right shoulder.  In addition to the temporal gap between the two conditions, the examiner pointed to lack of medical evidence showing that right shoulder impingement syndrome or right shoulder supraspinatus and infraspinatus tendinosis, subscapularis tear, subacromial, and subdeltoid bursitis and moderate degenerative changes could cause left shoulder supraspinatus and infraspinatus tendinosis and moderate degenerative changes.  

The Board notes that VA treatment records document treatment for the Veteran's right and left shoulder conditions over the course of the claim and appeal period.  These records, while probative of the fact that the Veteran presently suffers from disabilities of the shoulders, do not provide any opinions or evidence regarding the etiology of such disabilities.  

Analysis

At the outset, the Board notes that the evidence of record contains diagnoses of disabilities of the left and right shoulders.  With regard to the right shoulder, the Veteran has been diagnosed with supraspinatus and infraspinatus tendinosis, subscapularis tear, subacromial and subdeltoid bursitis, and moderate osteoarthritis.  There is also a right shoulder impingement syndrome.  With regard to the left shoulder, the Veteran has diagnoses of supraspinatus and infraspinatus tendinosis and moderate osteoarthritis.  Thus, the Board finds that the first element of service connection, existence of a present disability, is met for the right and left shoulders.  

Pertaining to the second element of service connection, the Board notes that the Veteran's service treatment records contain no findings regarding the Veteran's shoulders, to include his service separation examination.  Significantly, the Veteran does not contend that a right or left shoulder disability had onset as a result of his active service between September 1968 and September 1970.  Instead, the Veteran has consistently argued that his right shoulder condition is a result of a fall sustained while working on a truck in May 1995 during a period of ACDUTRA and that his left shoulder disability had onset as a result of his right shoulder disability.  

As noted above, to succeed on a claim of entitlement to service connection for his right shoulder in this case, the Veteran must show that his right shoulder became disabled from an injury or disease incurred in the line of duty during a period of ACDUTRA.  The December 2014 examiner opined that the Veteran's right shoulder impingement syndrome was at least as likely as not related to the Veteran's fall in May 1995 while performing active duty for training.  The Board notes that the April 2008 and May 2012 examination reports do not contradict this finding, as neither examiner from those examinations provided an opinion as to whether right shoulder impingement syndrome was caused by trauma to the right shoulder after falling out of truck in May 1995.  

The Board finds that the December 2014 VA opinion is the most probative evidence as to the Veteran's claim for service connection for a right shoulder disability, to include right shoulder impingement syndrome.  Based on the positive findings of this opinion, the Board finds right shoulder impingement syndrome had its onset as a result of the Veteran's right shoulder injury incurred in the line of duty during the May 1995 period of ACDUTRA.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 48 (1990).  

Moving to the Veteran's claim of entitlement to service connection for a left shoulder disability, the Board notes that in order to succeed in his claim, the Veteran must show that supraspinatus and infraspinatus tendinosis and moderate osteoarthritis were aggravated by, proximately due to, or the result of the Veteran's now service-connected right shoulder disability.  Based off the competent medical evidence of record, the Board finds that service connection for a left shoulder disability is not warranted.  

As noted above, the examiner in the December 2014 VA examination opined that the Veteran's left shoulder condition was less likely as not caused  or aggravated by a right shoulder condition.  The Veteran's left shoulder complaints began in 2007, several years after the 1995 trauma to his right shoulder.  Further, the examiner pointed to lack of medical evidence showing that right shoulder impingement syndrome or right shoulder supraspinatus and infraspinatus tendinosis, subscapularis tear, subacromial, and subdeltoid bursitis and moderate degenerative changes could cause left shoulder supraspinatus and infraspinatus tendinosis or moderate osteoarthritis.  

The Board finds the December 2014 VA examination to be the most probative evidence of record with regard to the Veteran's claim of entitlement for a left shoulder condition.  The opinion is clearly based upon a comprehensive and factually accurate review of the record as well as a thorough interview of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008).  Additionally, this negative opinion is uncontroverted by any other evidence of record.  For these reasons, the Board finds the December 2014 VA opinion to be the most probative opinion of record as to whether there is a nexus between the Veteran's left shoulder condition and the Veteran's service-connected right shoulder disability.  

Next, as noted above, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a left shoulder condition while in service.  Significantly, the Veteran has not asserted that a left shoulder disability is related to his period of active service that ended in September 1970.  Nor has he contended that it is directly related to any period of ACDUTRA or INACDUTRA.  Assuming the Veteran did contend such a theory of entitlement, the Board notes that no clinical evidence indicates a direct relationship between active duty or a period of ACDUTRA or INACDUTRA.  Also, the first indication of a left shoulder condition of record is documented well after service in February 2004 x-ray images that show mild degenerative changes in the left shoulder.  This lack of symptoms during service and for many years after service weighs against the conclusion that the Veteran's left shoulder disability is related to active duty.

Finally, as there is no evidence that any arthritis of the left shoulder manifested to a compensable degree within one year of the Veteran's separation from active military service in September 1970, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Consideration is also given to the Veteran's assertion that his current left shoulder disability was caused by overuse as a result of compensating for his right shoulder disability.  The Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issue in this case, left shoulder disability, the medical determination involved falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Left shoulder supraspinatus and infraspinatus tendinosis or moderate osteoarthritis are not the type of conditions that are readily amenable to lay diagnosis or probative comment regarding their etiology, as the evidence shows that clinical evaluations of the left shoulder and other specific tests (e.g., x-rays) are needed to properly assess and diagnose these disorders. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to etiologically link any right shoulder condition to his diagnosed left shoulder disability, which was not diagnosed until 2007.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of disorders of the spine.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In conclusion, the Board concludes that service connection is warranted for the Veteran's right shoulder impingement syndrome, as the competent medical evidence of record shows that it is the result of an injury incurred in the line of duty during a period of ACDUTRA.  The Board also finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disability, and the claim must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for right shoulder impingement syndrome is granted.  

Service connection for a left shoulder disability is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


